DETAILED ACTION
Applicants’ arguments, filed 19 July 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action is NON-FINAL
In the instant application, the examiner has rejected the instant claims as obvious over the same references over which the claims were rejected in the prior office action on 19 April 2022. Nevertheless, the examiner’s reasoning for why the claims are rejected has changed significantly. As such, the examiner considers this to be a new ground of rejection and this office action is made NON-FINAL. See MPEP 1207.03(a)(I), especially item #4.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffstetler et al. (US 2015/0057509 A1).
Huffstetler et al. (hereafter referred to as Huffstetler) is drawn to a sensor used to measure an analyte, as of Huffstetler, title and abstract. The sensor of Huffstetler has the following structure, as of Huffstetler, abstract, which is reproduced below next to figure 1 of the instant application for comparison.

    PNG
    media_image1.png
    612
    1212
    media_image1.png
    Greyscale

As to claim 1, the claim requires a sensor housing. Huffstetler teaches this in the abstract of the reference.
As to claim 1, the claim requires an analyte indicator covering at least a portion of the sensor housing. Huffstetler teaches this in the abstract.
As to claim 1, the claim requires that the analyte exhibit a detectable property as to whether it is bound. Huffstetler indicates the presence of fluorescence that occurs when the analyte is bound, and that no fluorescence occurs when the analyte is not bound, as of Huffstetler, paragraph 0034.
As to claim 1, the claim requires a drug eluting matrix. Huffstetler teaches a drug eluting matrix at least in paragraphs 0003 and 0013.
As to claim 1, the claim requires holes or openings in the drug-eluting matrix. Huffstetler teaches openings of the sensor housing in paragraph 0066 and claim 21 of Huffstetler, along with figure 9F of Huffstetler. As best understood by the examiner, since the drug-eluting matrix coats the covers the sensor housing, as of Huffstetler, paragraph 0013, a hole in the sensor housing is therefore a hole in the drug-eluting matrix.
As to claim 1, the claim requires that the therapeutic agents reduce the deterioration of the analyte. Huffstetler teaches this as of the abstract of Huffstetler.
As to claim 1, the examiner understands the instant claims to require the analyte indicator, drug eluting matrix, and sensor housing in the following orientation, as of the diagram drawn below by the examiner – this diagram is understood to describe an embodiment within the claim scope and is not intended to show the full scope of the claim.

    PNG
    media_image2.png
    405
    785
    media_image2.png
    Greyscale

Huffstetler teaches the drug-eluting matrix outside the analyte indicator, as of Huffstetler, paragraph 0067, relevant text reproduced below.

    PNG
    media_image3.png
    130
    408
    media_image3.png
    Greyscale

Huffstetler also teaches the sensor housing inside covered by the analyte indicator, as of Huffstetler, paragraph 0033, relevant text reproduced below.

In some non-limiting embodiments, the analyte indicator may be a polymer graft 106 coated, diffused, adhered, or embedded on at least a portion of the exterior surface of the sensor housing 102. The polymer graft 106 may cover the entire surface of sensor housing 102 or only one or more portions of the surface of housing 102.

As to claim 1, Huffstetler teaches all of the required elements of a sensor housing, analyte indicator, and drug-eluting matrix. However, Huffstetler does not appear to teach a single embodiment wherein these are in the order recited by the instant claims; as such, Huffstetler is not anticipatory. Nevertheless, the skilled artisan would have been motivated to have modified the order of these components to have been in the claimed order, as teachings encouraging this are set forth in paragraphs 0067 and 0033 of Huffstetler. The skilled artisan would have been motivated to have done this in order to have predictably achieved the aims of Huffstetler of measuring an analyte with a reasonable expectation of success. Reversal and rearrangement of parts are understood to be prima facie obvious; see MPEP 2144.04(VI)(A) and 2144.04(VI)(C).
As to claim 1, the claim requires that the drug-eluting polymer matrix includes one or more openings. Huffstetler teaches that a membrane present externally has small pores, as of Huffstetler, paragraph 0059, in order to have allowed channeled the analyte to the sensor. While Huffstetler does not appear to teach a specific embodiment in which holes or pores are present in the drug-eluting matrix, the teachings of Huffstetler would appear to have motivated the skilled artisan to have placed pores on the external surface in order to have allowed the analyte to have reached the sensor and indicator, as of paragraph 0059. As such, the skilled artisan would have been motivated to have modified the device of Huffstetler to have placed pores in the drug-eluting matrix in the case that the drug-eluting matrix is the outermost layer in order to have predictably allowed the analyte to have reached the analyte indicator and sensor so that the analyte could have been predictably measured with a reasonable expectation of success.
In the alternative as to the requirement of claim 1 that the drug-eluting matrix includes one or more openings, the examiner notes that Huffstetler teaches the following in paragraph 0059, wherein the text of this paragraph is reproduced below.

[0059] In some embodiments, the membrane 934 may be porous. In other words, the membrane 934 may be structured so that it channels one or more analytes (e.g., glucose) to the graft 106. For example, in one non-limiting embodiment, the membrane 934 may have small pores (e.g., pores having a pore size of microns or less) that block white blood cells (e.g., neutrophils), which are between 6 and 12 microns in diameter, from reaching the underlying graft 106 to attack it. The small pores, however, would at the same time be large enough to allow the analyte to reach the graft 106. In this way, a porous membrane 934 having small pores would increase sensor longevity while not affecting the ability of the sensor 100 to measure the analyte.

As such, Huffstetler teaches pores in the external membrane. Said membrane can incorporate therapeutic agents, as of paragraph 0014 of Huffstetler. Said membrane may be made of a polymer, as of Huffstetler, paragraph 0060, in which Huffstetler teaches polymers from which the membrane may be made. As such, the teachings of Huffstetler encompass cases in which the membrane comprises a therapeutic agent and is itself a drug-eluting matrix. As such, the teachings of Huffstetler of a porous membrane are understood to read on the required porous drug-eluting matrix. The examiner’s position that the feature which Huffstetler refers to as a membrane can read on the required drug-eluting polymer matrix was not made in the prior office action. It is because of this position that the currently applied rejection is a new ground of rejection not necessitated by amendment.
As to claim 2, Huffstetler teaches that the sensor is implanted in a living animal, as of the abstract of Huffstetler.
As to claim 3, Huffstetler teaches that the drug eluting polymer matrix may cover at least a portion of the sensor housing, as of Huffstetler, paragraph 0013.
As to claim 4, Huffstetler teaches that one or more therapeutic agents may be incorporated within the drug eluting polymer matrix, membrane, or hydrogel and/or polymer containing the analyte indicator via covalent bonds, as of Huffstetler, paragraph 0068. These covalent bonds appear to break in the presence of water, as of Huffstetler, paragraph 0068.
As to claim 5, Huffstetler teaches that one or more therapeutic agents may be incorporated within the drug eluting polymer matrix, membrane, or hydrogel and/or polymer containing the analyte indicator via covalent bonds, as of Huffstetler, paragraph 0068. These covalent bonds appear to break in the presence of light, as of Huffstetler, paragraph 0068.
As to claim 6, Huffstetler teaches that the relevant covalent bonds break upon excitation with a 378 nm light source, as of Huffstetler, paragraph 0068.
As to claims 7-8, Huffstetler teaches a non-steroidal anti-inflammatory drug such as acetylsalicylic acid and ibuprofen, as of Huffstetler, paragraph 0064.
As to claim 9, Huffstetler teaches acetylsalicylic acid in paragraph 0064.
As to claim 10, Huffstetler teaches isobutylphenylpropanoic acid (ibuprofen) in paragraph 0064.
As to claim 11, Huffstetler teaches a glucocorticoid in paragraph 0064.
As to claim 12, Huffstetler teaches dexamethasone, triamcinolone, betamethasone, methylprednisolone, beclometasone, and fludrocortisone in paragraph 0064.
As to claim 13, Huffstetler teaches that the therapeutic agents may reduce the production of hydrogen peroxide by neutrophils and macrophages, as of Huffstetler, paragraph 0064. The skilled artisan would have understood that hydrogen peroxide is an oxidant. As such, the skilled artisan would have understood that a therapeutic agent that results in less production of the oxidant hydrogen peroxide would have resulted in the reduction of oxidation of the analyte indicator due to the presence of less oxidant.
As to claim 14, Huffstetler teaches that the analyte indicator may be a polymer graft, as of Huffstetler, paragraph 0033.
As to claim 15, Huffstetler teaches a thin layer of platinum catalyst to catalyze the conversion of hydrogen peroxide into water and oxygen, as of paragraph 0057.
As to claim 16, the claim requires an additional light source and photodetector. Huffstetler teaches a light source in paragraph 0035. Huffstetler teaches a photodetector in paragraph 0036.
As to claim 16, the claim requires that the photodetector is sensitive to light emitted by an indicator molecule and is configured to generate a signal indicative of the amount of analyte. Huffstetler teaches this as of the end of paragraph 0036.
As to claim 17, the claim requires that the sensor has a plurality of openings. Huffstetler teaches one or more perforations in paragraph 0066. The phrase “one or more” is understood to read on the required plurality.
As to claim 18, the claim requires circular openings. This appears to be taught as of Huffstetler, paragraph 0066 and figures 9F and 9G. The examiner has reproduced figure 9F below and pointed to the circular opening.

    PNG
    media_image4.png
    417
    796
    media_image4.png
    Greyscale

As such, Huffstetler appears to teach the required circular opening.
As to claim 20, Huffstetler teaches a mesh in paragraph 0060. As best understood by the examiner, the term “mesh” is understood to comprise pores and solid in a structure of rows. While Huffstetler did not appear to show such a structure of pores and rows in the diagram, the skilled artisan would have expected that the mesh of Huffstetler would have comprised such rows. 


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffstetler et al. (US 2015/0057509 A1) in view of Brauker et al. (US 2010/0256779 A1).
Huffstetler is drawn to a sensor to measure an analyte combined with a device for eluting drugs. See the rejection above over Huffstetler by itself. Huffstetler teaches pores sized 6 to 12 microns, as of Huffstetler, paragraph 0059. The device of Huffstetler may be used to measure an analyte such as glucose, as of Huffstetler, abstract.
Huffstetler does not appear to teach relatively smaller pores and relatively larger pores.
Brauker et al. (hereafter referred to as Brauker) is drawn to a porous membrane for use with implantable devices, as of Brauker, title and abstract. The device of Brauker may be used as a glucose monitor, as of Brauker, paragraph 0095. The device of Brauker comprises cavities with a size range of greater than 90 microns, as of Brauker, paragraph 0011, and most likely between about 220-285 microns, as of Brauker, paragraph 0021. Brauker teaches a non-uniform cavity size configuration in paragraph 0277; also see Brauker, paragraph 0348. These larger pores appear to be useful for analyte transport into the device, as of Brauker, paragraph 0334.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the device of Huffstetler to have included both relatively smaller pores and relatively larger pores. The devices of Huffstetler and Brauker are drawn to a monitoring device which may be used to monitor an analyte such as glucose in vivo, and requires pores for analyte entry into the device. Huffstetler teaches a relatively small pore size of about 6-12 microns; however, Brauker teaches that particles sized over an order of magnitude greater have been shown to be more useful for analyte entry, as of Brauker, paragraph 0334, and Brauker suggests the use of pores of different sizes. As such, the skilled artisan would have been motivated to have modified Huffstetler to have included relatively small pores (i.e. cavities) and relatively larger pores (i.e. cavities) in order to have predictably allowed a composition such as blood which comprises glucose to enter the device so that the glucose can be predictably monitored and quantified by the sensor with a reasonable expectation of success.


Claims 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffstetler et al. (US 2015/0057509 A1) in view of Shults et al. (US 20080228051 A1).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffstetler et al. (US 2015/0057509 A1) in view of Shults et al. (US 2008/0228051 A1), the combination further in view of Brauker et al. (US 2010/0256779 A1).
Huffstetler et al. (hereafter referred to as Huffstetler) is drawn to a sensor used to measure an analyte, as of Huffstetler, title and abstract. The sensor of Huffstetler has the following structure, as of Huffstetler, abstract. Huffstetler teaches a sensor housing in the abstract of the reference. Huffstetler teaches an analyte indicator covering at least a portion of the sensor housing in the abstract. Huffstetler teaches the presence of fluorescence to indicate the presence of the analyte, as of paragraph 0034. Huffstetler teaches a drug-eluting matrix in at least paragraphs 0003 and 0013. See the rejection above over Huffstetler by itself and Huffstetler in view of Brauker.
For the purposes of this rejection, the examiner understands, purely en arguendo and with regard to this ground of rejection only, that Huffstetler does not teach one or more openings in the drug-eluting polymer matrix.
Shults et al. (hereafter referred to as Shults) is drawn to an implantable analyte measuring device, as of Shults, title and abstract. Said device comprises a sensor and an “angiogenic” layer for promoting delivery of analytes to the sensor, as of paragraph 0018 of Shults. The “angiogenic” layer of Shults may comprise a polymer, as of Shults, paragraph 0020-0022. The “angiogenic” layer of Shults may comprise pores, as of paragraph 0033 of Shults. These pores are intended to be permeable to analytes such as glucose and oxygen but impermeable to white blood cells, as of Shults, paragraph 0157.
As best understood by the examiner, Shults does not teach a sensor housing and an analyte indicator as separate elements.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the drug containing layer in Huffstetler to have included pores in the size range taught by Shults. This is because said pores would have been useful for allowing the analyte to access the device while preventing white blood cells from accessing the device, as of Shults, paragraph 0157. The skilled artisan would have understood that white blood cells have the potential to damage the device, as of paragraph 0157. As such, the skilled artisan would have been motivated to have modified Huffstetler to have included pores in the size range taught by Shults in order to have predictably allowed the device of Huffstetler to have been accessed by analyte with a reasonable expectation of success, but to have predictably prevented white blood cells from accessing and damaging the device with a reasonable expectation of success.
As to the dependent claims, these claims are rejected for essentially the same reasons as set forth above.


Response to Arguments Regarding Previously Applied Prior Art Rejections
Applicant has provided arguments regarding the previously applied prior art rejections, as of applicant’s response on 19 July 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
First, applicant argues that the order in which the drug-eluting polymer, sensor housing, and analyte indicator are present differs between the claimed invention and prior art, as of applicant’s response, bottom of page 3 and onto page 4. The examiner has provided the following drawing in order to visually explain applicant’s arguments.

    PNG
    media_image5.png
    538
    1265
    media_image5.png
    Greyscale

The above-reproduced diagram is intended to show the relationship of one component of the device in comparison with another component. It is not intended to show holes or pores, and is not intended to be an accurate representation of the claimed subject matter or that of the prior art.
In response to applicant’s argument, it appears to the examiner the preferred embodiment in the prior art differs from the claimed subject matter in the manner set forth above. For that reason, the examiner has withdrawn the previously applied anticipation rejection. However, the broad disclosure of Huffstetler suggests different orderings of the sensor housing, analyte indicator, and drug-eluting matrix. See Huffstetler, paragraphs 0033, 0059, and 0067, which are cited in the rejection above in greater detail to explain the order in which each component is present. Patents are relevant as prior art for all they contain, and are not limited to their preferred embodiments. See MPEP 2123(I). Additionally, reversal and rearrangement of parts is prima facie obvious, and in this case, the claimed invention appears to have a reversal and/or rearrangement of the components in the prior art. See MPEP 2144.04(VI)(A) and 2144.04(VI)(C).
In applicant’s response, page 4, bottom of the page and onto page 5, applicant argues that Huffstetler teaches pores and holes in the sensor housing rather than the drug eluting matrix. The examiner disagrees that Huffstetler intends the pores and holes to be limited to the sensor housing. See e.g. Huffstetler, paragraph 0059, relevant text reproduced below.

[0059] In some embodiments, the membrane 934 may be porous. In other words, the membrane 934 may be structured so that it channels one or more analytes (e.g., glucose) to the graft 106. For example, in one non-limiting embodiment, the membrane 934 may have small pores (e.g., pores having a pore size of microns or less) that block white blood cells (e.g., neutrophils), which are between 6 and 12 microns in diameter, from reaching the underlying graft 106 to attack it. The small pores, however, would at the same time be large enough to allow the analyte to reach the graft 106. In this way, a porous membrane 934 having small pores would increase sensor longevity while not affecting the ability of the sensor 100 to measure the analyte.

As such, Huffstetler teaches pores in the external membrane. Said membrane can incorporate therapeutic agents, as of paragraph 0014 of Huffstetler. Said membrane may be made of a polymer, as of Huffstetler, paragraph 0060, in which Huffstetler teaches polymers from which the membrane may be made. As such, the teachings of Huffstetler encompass cases in which the membrane comprises a therapeutic agent and is itself a drug-eluting matrix. As such, the teachings of Huffstetler of a porous membrane are understood to read on the required porous drug-eluting matrix.
Applicant then argues that the hole or opening in Huffstetler would not have been configured to allow a medium to pass through the membrane to come in contact with the analyte indicator. The examiner disagrees. Huffstetler teaches in paragraph 0059 that the small pores, however, would at the same time be large enough to allow the analyte to reach the graft, wherein the graft makes up part of the sensor housing and/or analyte indicator. As the membrane detailed in paragraph 0059 of Huffstetler is polymeric and may include a drug, it is understood to be a drug-eluting matrix as required by the instant claims.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 9,931,068 in view of Shults et al. (US 2008/0228051 A1).
The instant claims require a sensor housing, an analyte indicator covering a portion of the sensor housing, and a drug eluting matrix covering at least a portion of the analyte indicator. The drug-eluting polymer matrix includes openings to allow the medium to pass through the drug-eluting matrix and contact the analyte indicator.
The claims of the ‘068 patent are drawn to a sensor for the measurement of an analyte in a medium. The device comprises a sensor housing, an analyte indicator covering a portion of the sensor housing, and at least one drug eluting polymer matrix covering a portion of the sensor housing.
The claims of the ‘068 patent do not recite that the drug eluting matrix covers at least a portion of the analyte indicator or that there are openings, holes, or pores in the drug eluting matrix.
Shults et al. (hereafter referred to as Shults) is drawn to an implantable analyte measuring device, as of Shults, title and abstract. Said device comprises a sensor and an “angiogenic” layer for promoting delivery of analytes to the sensor, as of paragraph 0018 of Shults. The “angiogenic” layer of Shults may comprise a polymer, as of Shults, paragraph 0020-0022. The “angiogenic” layer of Shults may comprise pores, as of paragraph 0033 of Shults. These pores are intended to be permeable to analytes such as glucose and oxygen but impermeable to white blood cells, as of Shults, paragraph 0157.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the drug containing layer in the conflicting claims to have included pores in the size range taught by Shults. This is because said pores would have been useful for allowing the analyte to access the device while preventing white blood cells from accessing the device, as of Shults, paragraph 0157. The skilled artisan would have understood that white blood cells have the potential to damage the device, as of paragraph 0157 of Shults. As such, the skilled artisan would have been motivated to have modified the device of the conflicting claims to have included pores in the size range taught by Shults in order to have predictably allowed the device of the conflicting claims to have been accessed by analyte with a reasonable expectation of success, but to have predictably prevented white blood cells from accessing and damaging the device with a reasonable expectation of success.


Withdrawn Double Patenting Rejections
Case 16/887,704: The examiner previously rejected the instant claims on the grounds of non-statutory double patenting over the claims of 16/887,704. The examiner has decided to withdraw this rejection for at least the following reasons.
The instant claims require a sensor housing, an analyte indicator covering a portion of the sensor housing, and a drug eluting matrix covering at least a portion of the analyte indicator. The drug-eluting polymer matrix includes openings to allow the medium to pass through the drug-eluting matrix and contact the analyte indicator.
The copending claims, as of the claim set on 05/29/2020, recite a sensor housing, an analyte indicator covering a portion of the sensor housing, and a drug eluting polymer matrix.
The copending claims do not recite that the drug eluting matrix covers at least a portion of the analyte indicator. The copending claims do not recite that there are openings, holes, or pores in the drug eluting matrix. There would have been no motivation for the skilled artisan to have modified the device of the copending claims to have covered the analyte indicator with the drug eluting matrix. 
The examiner notes that the claims of the copending ‘704 application appear to be more different from the instantly claimed invention as compared with the claims of US Patent 9,931,068. This is because the claims of the copending ‘704 application do not appear to recite that the drug containing layer covers at least a portion of the analyte indicator. However, in contrast, this feature is recited by the claims of the ‘068 patent.
Cases 16/545,147, 16/797,511, and 16/869,161: The examiner previously rejected the instant claims on the grounds of non-statutory double patenting over the claims of 16/545147, 16/797511, and 16/869161. The previously applied double patenting rejections over these references has been withdrawn for essentially the same reason as the double patenting rejection over application 16/887,704 was withdrawn.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612